743 N.W.2d 878 (2008)
Hattie MOORE and James Moore, Plaintiffs-Appellees,
v.
SECURA INSURANCE, Defendant-Appellant.
Docket No. 135028. COA No. 267191.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the July 3, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Ross v. Auto Club Group (Docket No. 130917) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.